           Case 7:19-cv-07395-VB Document 32 Filed 08/25/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
FREDERICKA BUTLER,                                            :
                                    Plaintiff,                :
v.                                                            :
                                                              :   OPINION AND ORDER
CITY SCHOOL DISTRICT OF NEW                                   :
ROCHELLE, MAGDA PARVEY, individually,                         :   19 CV 7395 (VB)
JOSEPH WILLIAMS, individually, and JOHN                       :
BARNES, individually,                                         :
                                    Defendants.               :
--------------------------------------------------------------x

Briccetti, J.:

        Plaintiff Fredericka Butler brings this action pursuant to 42 U.S.C. §§ 1981, 1983 against

defendants City School District of New Rochelle (the “District”), Interim Superintendent of

Schools Magda Parvey, Assistant Superintendent for Human Resources Joseph Williams, and

Principal John Barnes, alleging defendants unlawfully retaliated against plaintiff and subjected

plaintiff to unlawful professional stigmatization.

        Before the Court is defendants’ motion to dismiss under Rule 12(b)(6). (Doc. #17). 1

        For the following reasons, defendants’ motion is GRANTED.

        The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.




1
        Defendants filed their motion to dismiss on January 17, 2020. (Doc. #17). By Order
dated January 21, 2020, the Court instructed plaintiff to notify the Court whether she intended to
file an amended complaint “to address the purported deficiencies made apparent by the fully
briefed arguments in defendant’s motion,” or rely on her original complaint. (Doc. #21). The
Order noted that if plaintiff elected not to file an amended complaint, the Court would be
unlikely to grant plaintiff a further opportunity to amend the complaint. Plaintiff neither
responded to the Order nor timely opposed the motion. Accordingly, the Court sua sponte
extended plaintiff’s time to oppose the motion. (Doc. #22). Thereafter, plaintiff filed her
opposition to the instant motion. (See Doc. #23).
                                                         1
          Case 7:19-cv-07395-VB Document 32 Filed 08/25/20 Page 2 of 11




                                          BACKGROUND

        For the purpose of ruling on the motion to dismiss, the Court accepts as true all well-

pleaded factual allegations in the complaint and draws all reasonable inferences in plaintiff’s

favor, as summarized below.

I.      Factual Background

        In early September 2018, plaintiff was hired as Interim Assistant Principal at Albert

Leonard Middle School (the “School”), in New Rochelle.

        Plaintiff alleges that her “time serving as an Interim Assistant Principal was marked by

[her supervisor, Principal Barnes’s] failing to support her in any regard, and making decisions

that had negative consequences that Plaintiff was unfairly blamed for.” (Doc. #1 (“Compl.”)

¶ 68). Specifically, plaintiff alleges Barnes: (i) failed to provide feedback regarding plaintiff’s

“job description” and “his expectations of her in her role” (id. ¶ 15), (ii) was not helpful when

plaintiff brought to his attention sensitive complaints from students, and (iii) did not properly

discipline students. Plaintiff claims that respecting discipline, Barnes, who is white, adhered to

the District’s “practice and policy to have Plaintiff, a black Assistant Principal, be the public . . .

face of out of school suspensions” because plaintiff alleges the District had been “cited” for

suspending too many black students. (Id. ¶ 34).

        A.      Human Resources Complaint

        In January 2019, plaintiff alleges that she contacted Joseph Williams, Assistant

Superintendent for Human Resources, “to discuss references for when she might begin to look

for another position after her time serving as the Interim Assistant Principal might come to an

end.” (Compl. ¶ 42). She met with Williams on January 29, 2019.




                                                   2
              Case 7:19-cv-07395-VB Document 32 Filed 08/25/20 Page 3 of 11




         According to plaintiff, during the January 29 meeting, Williams asked plaintiff about

“Barnes’[s] comportment and functioning in his position as Principal.” (Compl. ¶ 44). Plaintiff

alleges she responded to the question by describing the issues she had with Barnes, his “irascible

and erratic behavior, and non-support in dealing with parents during suspensions.” (Id. ¶ 45).

         Plaintiff further alleges she detailed to Williams an incident which allegedly occurred in

winter 2018. She claims that “Barnes, who is white, publicly commented during a public

meeting about security making more of a presence on some buses, but not on others.” (Compl.

¶ 47). According to plaintiff, “[d]uring the exchange, Barnes turned to Plaintiff, a black woman,

and asked Plaintiff to confirm, in front of the audience, that the facts relating to the security

being more of a presence on some buses, but not others, was ‘racist.’” (Id.). Plaintiff claims

Barnes asked her about the busing policy at the meeting because she is a Black woman. (See id.

¶ 48). She claims she “gently pushed back and explained that the situation was not racist.” (Id.

¶ 49).

         Plaintiff alleges that following the January 29 meeting, Williams shared her complaints

with Barnes. According to plaintiff, as a result, she began to have further negative interactions

with Barnes, in which he would claim plaintiff “wanted [his] job” and that she “was actively

seeking to undermine him.” (Compl. ¶ 52) (alteration in original).

         B.       Testing Responsibilities

         Plaintiff also alleges that in January 2019, she commenced efforts to coordinate the

English Language Arts (“ELA”) and math test procedures for the spring examinations at the

School. (See Compl. ¶ 38). Plaintiff alleges she initially asked Barnes for support with the

coordinating efforts, but he refused and responded with annoyance, although he eventually hired

an assistant to help. According to plaintiff, before the exam, “unionized staff that had previously



                                                   3
             Case 7:19-cv-07395-VB Document 32 Filed 08/25/20 Page 4 of 11




agreed to work on coordinating the ELA tests suddenly declined to assist, as a part of an ongoing

labor-management dispute that they were having with Barnes.” (Id. ¶ 55).

        Plaintiff alleges that as a result of the dispute with staff, many students would be delayed

taking the test on the day of the exams. Plaintiff alleges that Barnes “insisted that many students

take the tests anyway despite projected late starts.” (Compl. ¶ 56). However, plaintiff claims

that doing so was “illegal . . . if [the students’] reasonable accommodations [required] extra

time.” (Id. ¶ 57). Plaintiff alleges that as a result of the delayed start times, “some students were

unable to finish their tests in the allotted time frames.” (Id. ¶ 58). Further, plaintiff attributes

problems with the late starts to “the aforementioned labor-management dispute that unionized

staff had with . . . Barnes.” (Id.).

        C.       Administrative Leave and Termination

        Plaintiff alleges that on April 9, 2019, the District, through Williams, “‘administratively

reassigned[]’ Plaintiff to her home, pending an alleged ‘investigation’ into allegations that she

was somehow responsible for the previously-mentioned [ELA] testing fiasco.” (Compl. ¶ 71).

Plaintiff asserts that any allegations respecting the “testing fiasco” were pretext for terminating

her employment. (Id. ¶ 74).

        According to plaintiff, in early May 2019, she met with representatives of the District,

including Williams, “who explained that Plaintiff would likely be terminated, not only because

of the testing fiasco, but also because of her alleged inability to effectively communicate with

parents.” (Compl. ¶ 75).

        Plaintiff was terminated on May 10, 2019, after which she alleges the District posted a

job opening for a new Interim Assistant Principal. Plaintiff claims her professional reputation

has suffered as a result of her termination because “there is now a hard-to-explain gap in her



                                                   4
          Case 7:19-cv-07395-VB Document 32 Filed 08/25/20 Page 5 of 11




resume” and because the District has incorrectly accused her of mishandling ELA testing.

(Compl. ¶ 82). Plaintiff further alleges she has since “not been able to find comparable work.”

(Id. ¶ 84).

                                          DISCUSSION

I.      Legal Standard

        In deciding defendants’ Rule 12(b)(6) motion, the Court evaluates the sufficiency of the

operative complaint under the “two-pronged approach” articulated by the U.S. Supreme Court in

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). 2 First, plaintiff’s legal conclusions and

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements,” are not entitled to the assumption of truth and thus are not sufficient to withstand a

motion to dismiss. Id. at 678; Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010). Second,

“[w]hen there are well-pleaded factual allegations, a court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556

U.S. at 679.

        To survive a Rule 12(b)(6) motion, the complaint’s allegations must meet a standard of

“plausibility.” Ashcroft v. Iqbal, 556 U.S. at 678; Bell Atl. Corp. v. Twombly, 550 U.S. 544,

564 (2007). A claim is facially plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. at 556).




2
       Unless otherwise indicated, case quotations omit all internal citations, quotations,
footnotes, and alterations.
                                                 5
          Case 7:19-cv-07395-VB Document 32 Filed 08/25/20 Page 6 of 11




II.    Retaliation Claim

       Defendants argue plaintiff cannot plausibly allege a First Amendment retaliation claim

because she has not alleged that she engaged in protected activity.

       The Court agrees.

       The First Amendment prohibits government officials from subjecting a public employee

to retaliatory actions for exercising the employee’s free speech rights under the First

Amendment. Holley v. County of Orange, 625 F. Supp. 2d 131, 140 (S.D.N.Y. 2009). “To

prevail on a First Amendment retaliation claim, a public employee must establish: (1) that the

speech at issue was protected, (2) that he suffered an adverse employment action, and (3) that

there was a causal connection between the protected speech and the adverse employment action.”

Diesel v. Town of Lewisboro, 232 F.3d 92, 107 (2d Cir. 2000).

       “[T]o determine whether a public employee’s speech is constitutionally protected, courts

must determine both [whether] the employee spoke as a private citizen and [whether] the speech

at issue addressed a matter of public concern.” Montero v. City of Yonkers, 890 F.3d 386, 393

(2d Cir. 2018) (citing Garcetti v. Ceballos, 547 U.S. 410, 417 (2006)). “[W]hen public

employees make statements pursuant to their official duties, the employees are not speaking as

citizens for First Amendment purposes, and the Constitution does not insulate their

communications from employer discipline.” Garcetti v. Ceballos, 547 U.S. at 421.

       “If the court determines that the plaintiff either did not speak as a citizen or did not speak

on a matter of public concern, the employee has no First Amendment cause of action based on

his or her employer’s reaction to the speech.” Sousa v. Roque, 578 F.3d 164, 170 (2d Cir. 2009).

When asking whether a public employee spoke as a private citizen, the “critical question . . . is

whether the speech at issue is itself ordinarily within the scope of [the] employee’s duties, not



                                                 6
          Case 7:19-cv-07395-VB Document 32 Filed 08/25/20 Page 7 of 11




whether it merely concerns those duties.” Montero v. City of Yonkers, 890 F.3d at 398. To

answer that question, courts “examine the nature of the plaintiff’s job responsibilities, the nature

of the speech, and the relationship between the two. Other contextual factors, such as whether

the complaint was also conveyed to the public, may properly influence a court’s decision.” Ross

v. Breslin, 693 F.3d 300, 306 (2d Cir. 2012). Indeed, “[w]hen a public employee speaks

pursuant to [his or her] employment responsibilities . . . there is no relevant analogue to speech

by citizens who are not government employees.” Montero v. City of Yonkers, 890 F.3d at 395

(alteration in original).

        Here, the Court finds plaintiff has not plausibly alleged her speech was protected because

plaintiff does not adequately allege she spoke as a private citizen on a matter of public concern.

Plaintiff’s sole allegation of protected speech pertains to the winter 2018 meeting during which

plaintiff says she was prompted by Principal Barnes to offer her view on whether having security

on some buses but not others was racist. For the reasons that follow, plaintiff’s claim that this

was protected activity is misguided because the incident falls squarely within her duties as

Interim Assistant Principal.

        First, plaintiff alleges she was prompted to speak by her supervisor, Principal Barnes, on

an issue respecting the School. (See Compl. ¶ 47). Plaintiff alleges she offered her opinion, in

conflict with Barnes’s stated position, that having security on certain buses was not racist. There

is no indication in the complaint that plaintiff was speaking as a private citizen on a matter of

public concern.

        Second, although plaintiff alleges the incident occurred at a public meeting, she includes

no factual support for this assertion. She does not allege who attended the meeting, whether the

meeting was comprised of school personnel or the general public. Instead, her complaint merely



                                                  7
          Case 7:19-cv-07395-VB Document 32 Filed 08/25/20 Page 8 of 11




alleges that she “publicly commented during a public meeting” in a “public forum.” (Compl.

¶¶ 47, 48). Thus, plaintiff’s allegations that her speech was public are entirely conclusory.

       Third, the discussion of security on buses falls within the scope of plaintiff’s duties as

Interim Assistant Principal. Indeed, the complaint is replete with examples of plaintiff dealing

with student problems and parent complaints. (See, e.g., Compl. ¶ 20, 21, 24, 34, 35, 60, 65, 66).

Concerns respecting a busing scheme related to students at the School are likely to fall on her

desk. Unlike the plaintiff in Matthews v. City of New York, 779 F.3d 167, 174 (2d Cir. 2015), in

which the Second Circuit determined that because Matthews “had no role in setting policy” he

was speaking as a private citizen, here, as a School administrator invited to speak by her

supervisor, plaintiff did have a role in setting policy, and thus she was engaged due to her

employment. Given the nature of the discussion and its relevance to her role at the School, such

considerations weigh against finding that plaintiff was speaking as a private citizen on a matter

of public concern.

       Finally, the allegations respecting the busing incident were referenced in the complaint

only in the context of plaintiff’s meeting with Williams in Human Resources. Plaintiff alleges

that in that January 2019 meeting, Williams asked plaintiff how she thought her supervisor,

Principal Barnes, was performing. According to plaintiff, she responded by detailing the

problems she had with Barnes, including the winter 2018 incident. Such complaints were not the

complaints of a private citizen but rather of an employee who had issues with her supervisor and

was offering examples of her supervisor’s problematic conduct. See Sousa v. Roque, 578 F.3d at

174 (“[S]peech on a purely private matter, such as an employee’s dissatisfaction with the

conditions of his employment, does not pertain to a matter of public concern.”).




                                                 8
          Case 7:19-cv-07395-VB Document 32 Filed 08/25/20 Page 9 of 11




         Plaintiff’s complaint respecting the winter 2018 incident was rendered in the context of

her employment. It did not reach beyond.

       The remaining allegations in the complaint amount to a series of gripes about a difficult

supervisor. Nevertheless, even if the Court were to construe plaintiff’s complaint liberally—

which it is not required to do in a counseled case—a contorted reading of the complaint does not

plausibly allege retaliation for First Amendment protected activity.

       Accordingly, the Court concludes plaintiff’s First Amendment retaliation claim must be

dismissed.

III.   Stigma-Plus Claim

       Defendants argue plaintiff cannot plausibly allege a stigma-plus claim because she has

not plausibly alleged defendants published false and defamatory statements regarding plaintiff.

       The Court agrees.

       “Under ‘limited circumstances,’ government employees may have a cause of action for

defamation in the course of, or in connection with, dismissal from government employment.”

Mudge v. Zugalla, 939 F.3d 72, 80 (2d Cir. 2019) (citing Vega v. Lantz, 596 F.3d 77, 81 (2d Cir.

2010)). “[T]o constitute deprivation of a liberty interest, the stigmatizing information must be

both false . . . and made public . . . by the offending governmental entity.” Gentile v. Wallen,

562 F.2d 193, 197 (2d Cir. 1977). Such a stigma plus claim “refers to a claim brought for injury

to one’s reputation (the stigma) coupled with the deprivation of some tangible interest or

property right (the plus), without adequate process.” DiBlasio v. Novello, 344 F.3d 292, 302 (2d

Cir. 2003).

       To establish a stigma-plus claim, a plaintiff must allege “(1) the utterance of a statement

sufficiently derogatory to injure his or her reputation, that is capable of being proved false, and



                                                  9
         Case 7:19-cv-07395-VB Document 32 Filed 08/25/20 Page 10 of 11




that he or she claims is false, and (2) a material state-imposed burden or state-imposed alteration

of the plaintiff’s status or rights.” Mudge v. Zugalla, 939 F.3d at 80. “And the statement must

be sufficiently public to create or threaten a stigma.” Id. at 80–81.

       Here, plaintiff has not plausibly alleged defendants made false and defamatory statements

that implicate her name and professional reputation and that they did so publicly. According to

plaintiff, at a meeting in May 2019, “representatives of [the District] including defendant Joseph

Williams,” told her that she “would likely be terminated, not only because of the testing fiasco,

but also because of her alleged inability to effectively communicate with parents.” (Compl.

¶ 75). Plaintiff argues such claims respecting her inability to communicate with parents are

pretextual, false, and defamatory.

       Taking plaintiff’s allegations as true, as the Court must, plaintiff has not plausibly alleged

such allegedly defamatory statements were made publicly. Indeed, plaintiff’s sole allegation

respecting the public nature of her termination was “after the much publicized ELA testing

fiasco, [the District] circulated and publicized a notice seeking a new Interim Assistant

Principal.” (Compl. ¶ 83). Such allegation is insufficient to plausibly allege a stigma-plus claim.

See Donato v. Plainview-Old Bethpage Cent. Sch. Dist., 96 F.3d 623, 631 (2d Cir. 1996)

(“Stigmatizing statements by the government about an employee upon her discharge only

implicate a liberty interest when there is also public disclosure.”). Absent such public disclosure,

plaintiff cannot plausibly allege a stigma-plus claim.

       Accordingly, plaintiff’s stigma-plus claim must be dismissed. 3




3
         Because the Court concludes plaintiff has not plausibly alleged a First Amendment
retaliation claim or a stigma-plus due process claim, the Court declines to address defendants’
arguments respecting whether they are entitled to qualified immunity.
                                                 10
         Case 7:19-cv-07395-VB Document 32 Filed 08/25/20 Page 11 of 11




IV.    Leave to Amend

       Rule 15(a)(2) of the Federal Rules of Civil Procedure instructs that courts “should freely

give leave” to amend a complaint “when justice so requires.” However, leave to amend may

“properly be denied for . . . ‘futility of amendment.’” Ruotolo v. City of New York, 514 F.3d

184, 191 (2d Cir. 2008) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). An amendment to

a pleading is futile “if the proposed claim could not withstand a motion to dismiss pursuant to

[Rule] 12(b)(6).” Lucente v. Int’l Bus. Machs. Corp., 310 F.3d 243, 258 (2d Cir. 2002).

       Here, plaintiff’s complaint contains no allegations suggesting she has actionable claims

against defendants that could withstand a motion to dismiss. The problems with plaintiff’s

claims are substantive, and better pleading will not cure them. For these reasons, amendment

would be futile. Moreover, following receipt of the instant motion to dismiss, plaintiff declined

the Court’s invitation to amend her complaint and she has not since requested an opportunity to

amend her pleading. Accordingly, the interests of justice do not require granting plaintiff an

additional opportunity to amend her complaint.

                                        CONCLUSION

       The motion to dismiss is GRANTED.

       The Clerk is instructed to terminate the motion (Doc. #17) and close this case.

Dated: August 25, 2020
       White Plains, NY
                                             SO ORDERED:



                                             ____________________________
                                             Vincent L. Briccetti
                                             United States District Judge




                                                 11
